          Case 18-67715-lrc                   Doc       Filed 08/11/20 Entered 08/11/20 22:29:24                                   Desc Main
 Fill in this information to identify the case:          Document     Page 1 of 7

 Debtor 1              Marco Terren Neal
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________              Georgia
                                                                District of __________
                                                                             (State)
 Case number            18-67715-lrc
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                              12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee for the Igloo Series IV Trust
 Name of creditor: _______________________________________                                                           4
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                           5619____ ____ ____
                                                         ____                            Must be at least 21 days after date        09        2020
                                                                                                                                    ____/____/_____
                                                                                                                                         01
                                                                                         of this notice


                                                                                         New total payment:                           930.87
                                                                                                                                    $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             511.02
                   Current escrow payment: $ _______________                           New escrow payment:           511.02
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                               page 1
           Case 18-67715-lrc                    Doc               Filed 08/11/20 Entered 08/11/20 22:29:24                             Desc Main
                                                                   Document     Page 2 of 7

Debtor 1         Marco Terren Neal
                 _______________________________________________________                                               18-67715-lrc
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    08 11 2020
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
              Case 18-67715-lrc             Doc        Filed 08/11/20 Entered 08/11/20 22:29:24 Desc Main
                                                        Document         Page 3 of 7
                                                           SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: August 03, 2020

     MARCO NEAL                                                                                                Loan:
     5111 POST ROAD TER                                                                      Property Address:
     STONE MOUNTAIN GA 30088                                                                 5111 POST ROAD TERRACE
                                                                                             STONE MOUNTAIN, GA 30088



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2020 to Aug 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Sep 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 419.85                  419.85                   Due Date:                                       Apr 01, 2020
 Escrow Payment:                           511.02                  511.02                   Escrow Balance:                                   (3,475.73)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        2,555.10
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                         ($920.63)
 Total Payment:                              $930.87                    $930.87



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance                    0.00      (5,139.16)
     Jun 2020                          468.21                                  *                                     0.00      (4,670.95)
     Jul 2020                          468.21                                  *                                     0.00      (4,202.74)
     Jul 2020                          258.80                                  * Escrow Only Payment                 0.00      (3,943.94)
     Aug 2020                          468.21                                  *                                     0.00      (3,475.73)
                                                                                 Anticipated Transactions            0.00      (3,475.73)
     Aug 2020                    2,555.10                                                                                        (920.63)
                          $0.00 $4,218.53               $0.00          $0.00

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                            Page 1
        Case 18-67715-lrc              Doc        FiledSN08/11/20      Entered 08/11/20 22:29:24FinalDesc Main
                                                           Servicing Corporation
                                                   Document           Page   4 of 7
                                                     For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: August 03, 2020

 MARCO NEAL                                                                                                      Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               (920.63)      5,621.23
Sep 2020               511.02        1,072.65            County Tax                                   (1,482.26)      5,059.60
Oct 2020               511.02        3,986.95            Homeowners Policy                            (4,958.19)      1,583.67
Nov 2020               511.02        1,072.65            County Tax                                   (5,519.82)      1,022.04
Dec 2020               511.02                                                                         (5,008.80)      1,533.06
Jan 2021               511.02                                                                         (4,497.78)      2,044.08
Feb 2021               511.02                                                                         (3,986.76)      2,555.10
Mar 2021               511.02                                                                         (3,475.74)      3,066.12
Apr 2021               511.02                                                                         (2,964.72)      3,577.14
May 2021               511.02                                                                         (2,453.70)      4,088.16
Jun 2021               511.02                                                                         (1,942.68)      4,599.18
Jul 2021               511.02                                                                         (1,431.66)      5,110.20
Aug 2021               511.02                                                                           (920.64)      5,621.22
                    $6,132.24       $6,132.25

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 1,022.04. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 1,022.04 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (920.63). Your starting
balance (escrow balance required) according to this analysis should be $5,621.23. This means you have a shortage of 6,541.86.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

 We anticipate the total of your coming year bills to be 6,132.25. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
           Case 18-67715-lrc           Doc       Filed 08/11/20 Entered 08/11/20 22:29:24                     Desc Main
    New Escrow Payment Calculation                Document     Page 5 of 7
    Unadjusted Escrow Payment                      511.02
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $511.02




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
     Case 18-67715-lrc       Doc      Filed 08/11/20 Entered 08/11/20 22:29:24            Desc Main
                                       Document     Page 6 of 7


 1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
      L. Bryant Jaquez, Esq. (SBN 252125)
 2    GHIDOTTI | BERGER, LLP
 3    1920 Old Tustin Ave.
      Santa Ana, CA 92705
 4    Ph: (949) 427-2010
      Fax: (949) 427-2732
 5    bjaquez@ghidottiberger.com
 6
      Authorized Agent for Creditor
 7    U.S. Bank Trust National Association, as Trustee for the Igloo Series IV Trust
 8
                                UNITED STATES BANKRUPTCY COURT
 9
                     NORTHERN DISTRICT OF GEORGIA – ATLANTA DIVISION
10
11    In Re:                                               )   CASE NO.: 18-67715-lrc
12                                                         )
      Marco Terren Neal,                                   )   CHAPTER 13
13                                                         )
               Debtors.                                    )   CERTIFICATE OF SERVICE
14
                                                           )
15                                                         )
                                                           )
16                                                         )
                                                           )
17
                                                           )
18                                                         )
                                                           )
19
20
                                       CERTIFICATE OF SERVICE
21
22             I am employed in the County of Orange, State of California. I am over the age of
23    eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
      Santa Ana, CA 92705.
25
               I am readily familiar with the business’s practice for collection and processing of
26
27    correspondence for mailing with the United States Postal Service; such correspondence would

28    be deposited with the United States Postal Service the same day of deposit in the ordinary

      course of business.

                                                       1
                                        CERTIFICATE OF SERVICE
     Case 18-67715-lrc      Doc      Filed 08/11/20 Entered 08/11/20 22:29:24             Desc Main
                                      Document     Page 7 of 7


 1    On August 11, 2020 I served the following documents described as:
 2                  NOTICE OF MORTGAGE PAYMENT CHANGE
 3
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
      envelope addressed as follows:
 5
 6    (Via United States Mail)
      Debtor                                               Chapter 13 Trustee
 7    Marco Terren Neal                                    Melissa J. Davey
      5111 Post Road Terrace                               Melissa J. Davey, Standing Ch 13 Trustee
 8
      Stone Mountain, GA 30088                             Suite 200
 9                                                         260 Peachtree Street, NW
      Debtor’s Counsel                                     Atlanta, GA 30303
10    Craig Zander Black
11    The Craig Black Law Firm, LLC                        Trustee’s Counsel
      Suite 200                                            William Alexander Bozarth
12    5555 Glenridge Connector NE                          Office of Melissa J. Davey
      Atlanta, GA 30342                                    Standing Chapter 13 Trustee
13                                                         Suite 200
14                                                         260 Peachtree Street, NW
                                                           Atlanta, GA 30303
15
      _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
16    the United States Postal Service by placing them for collection and mailing on that date
17    following ordinary business practices.

18    ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
      Eastern District of California
19
20    __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct.
21
             Executed on August 11, 2020 at Santa Ana, California
22
23    /s / Jeremy Romero
      Jeremy Romero
24
25
26
27
28




                                                       2
                                       CERTIFICATE OF SERVICE
